
	

115 S2939 IS: Shell Company Abuse Act 
U.S. Senate
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2939
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2018
			Mr. Whitehouse (for himself, Mr. Grassley, Mr. Durbin, Mr. Graham, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend title 18, United States Code, to prohibit the establishment of a corporation to conceal
			 election contributions and donations by foreign nationals.
	
	
		1.Short title
 This Act may be cited as the Shell Company Abuse Act .
		2.Prohibition
 (a)In generalChapter 29 of title 18, United States Code, is amended by adding at the end the following:  612.Establishment of corporation to conceal election contributions and donations by foreign nationals (a)OffenseIt shall be unlawful for an owner, officer, attorney, or incorporation agent of a corporation, company, or other entity to establish or use the corporation, company, or other entity with the intent to conceal an activity of a foreign national (as defined in section 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121)) prohibited under such section 319.
 (b)PenaltyAny person who violates subsection (a) shall be imprisoned for not more than 5 years, fined under this title, or both..
 (b)Table of sectionsThe table of sections for chapter 29 of title 18, United States Code, is amended by inserting after the item relating to section 611 the following:
				
						612. Establishment of corporation to conceal election contributions and donations by foreign
			 nationals..
			
